Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/11/20. Claims 26-45 are pending in this application. 
Information Disclosure Statements
The information disclosure statements filed on 03/20/20 and 07/02/20 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-33, 36 and 37 are rejected under 35 U.S.C. §103 as being unpatentable over Yim (US 20170162678 A1) and further in view of Min (US 20170200745 A1).
Regarding claim 26, Yim is directed towards an integrated circuit (IC) structure comprising:
a gate electrode 304; a gate dielectric on the gate electrode 316, 308, 306; a region comprising semiconductor material above and in direct contact with the gate dielectric 306; a structure on the region comprising semiconductor material (306 being dielectric material, see para [0046]), the structure comprising insulator material (see para [0046] disclosing dielectric); and a source region and a drain region each comprising semiconductor material and adjacent to a different portion of the region comprising semiconductor material (see 310/312), such that at least a portion of the structure is laterally between respective portions of the source and drain regions (see fig 1).
 But Yim does nto disclose the source and drain regions each having a greater vertical thickness than the region. However, Min is directed towards transistor features and at least at figs 4-5 discloses the source and drain regions each having a greater vertical thickness than the region (see thickness of 02 in fig 8). Yim and Min are in the same or similar fields of endeavor. It would have been obvious to 
Regarding claim 27, Yim and Min disclose the IC structure of claim 26, wherein the semiconductor region comprises one or more of indium, gallium, zinc, tin, oxygen, amorphous silicon (a-Si), polysilicon, poly germanium, low-temperature polycrystalline silicon (LTPS), amorphous germanium (a-Ge), arsenic, and copper (see para [0027]).
Regarding claim 28, Yim and Min disclose the IC structure of claim 26, wherein the semiconductor region comprises one or more of indium gallium zinc oxide (IGZO), indium zinc oxide (IZO), amorphous silicon (a-Si), low-temperature polycrystalline silicon (LTPS), and amorphous germanium (a-Ge) (see  para [0027] disclosing igzo).
Regarding claim 29, Yim and Min disclose the IC structure of claim 26, wherein the structure comprises one or more of aluminum, gallium, silicon, titanium, hafnium, tantalum, sialon, zirconium, oxygen, and nitrogen (see para [0027]).
Regarding claim 30, Yim and Min disclose the IC structure of claim 26, wherein the structure comprises one or more of aluminum oxide, silicon nitride, titanium dioxide, hafnium dioxide, silicon oxynitride, and aluminum nitride(see para [0027]).
Regarding claim 31, Yim and Min disclose the IC structure of claim 26, wherein the thickness of the region comprising semiconductor material is no more than half that of the source region or the drain region (see Min, para [0055] disclosing thickness). It would have been obvious to one having ordinary skill to etch the channel layer to greater than zero, a value that is more than half that of the source or drain region. 
Regarding claim 32, Yim and Min disclose the IC structure of claim 26, wherein the thickness of the region comprising semiconductor material is between 5 and 20 nanometers (nm) (see para [0055] ). It would have been obvious to one having ordinary skill to etch the channel layer to greater than zero, a value that is more than half that of the source or drain region. 
Regarding claim 33, Yim and Min disclose the IC structure of claim 26, wherein the gate dielectric comprises a high-K dielectric (see para [0027] disclosing non-silicon dioxide dielectrics, with k values greater than SiO2). 
Regarding claim 36, Yim and Min disclose the IC structure of claim 26, further comprising source and drain electrodes electrically connected to the source and drain regions, respectively, wherein the structure physically connects and electrically separates the source and drain electrodes.
Regarding claim 37, Yim discloses a thin-film transistor (TFT) comprising: a gate electrode 304; a gate dielectric on the gate electrode306/308; a first layer comprising semiconductor material and including a source region 310, a drain region 312, and a region between the source and drain regions306, 308, 314, 316,  the first layer above and in direct contact with the gate dielectric (see 306 being in contact with 306),  Min discloses the region having less vertical thickness than the source and drain regions (see element 5 fig 5); and a second layer including an insulator material on the region (element 7/14), the second layer being at least partially between the source and drain regions and completely above the region between the source and drain regions (see fig 5, where 5, 7, 14 are between source and drain). Yim and Min are in the same or similar fields of endeavor. It would have been obvious to combine Yim and Min. Yim and Min may be combined by forming the device of Yim with thicker source/drain regions, as taught in Min in order to improve contact with source/drain contacts, see para [0097].

Claims 34 and 35 are rejected under 35 U.S.C. §103 as being unpatentable over Yim, Min and futher in view of Wang (US 20170084686 A1)
Regarding claim 34, Yim and Min disclose the IC structure of claim 33, and Wang discloses wherein the high-K dielectric comprises hafnium and oxygen (see para [0012]).
Yim, Min and Wang are in the same or similar fields of endeavor. It would have been obvious to combine Yim, Min and Wang. Yim, Min and Wang may be combined by forming the device of Yim and Min with a dielectric layer of HFo, as disclosed in Wang in order to facilitate manufacturing, i.e. ALD, see para [0012].
Regarding claim 35, Yim, Min and Wang disclose the IC structure of claim 34, wherein the gate dielectric has a thickness between 2 and 10 nanometers (nm). (see Min, para [0055] disclosing thickness). It would have been obvious to one having ordinary skill to etch the channel layer to greater than zero, a value that is more than half that of the source or drain region.

Claims 38-43 are rejected under 35 U.S.C. §103 as being unpatentable over Yim, Min and futher in view of Kajigaya (US 20100054016 A1).
Regarding claim 38, Yim and Min disclose a memory cell comprising: the TFT of claim 37, and Kajigaya further discloses the gate electrode being electrically connected to a wordline and the source region being electrically connected to a bitline (see para [0033] and fig 1); and a capacitor including a first terminal electrically connected to the drain region (see para [0035] disclosing capacitor connection), a second terminal, and a dielectric medium electrically separating the first and second terminals (see elements 8 and 9 of min).
Yim, Min and Kajigaya are in the same or similar fields of endeavor. It would have been obvious to combine Yim, Min and Kajigaya. Yim, Min and Kajigaya may be combined by forming the device of Yim and Min in the arrange ment of Kajigaya. One having ordinary skill in the art would be motivated to combine Yim, Min andKajigaya in order to form a memory cell, see paras [0033]-[0035]).

Regarding claim 40, Yim and Min disclose an embedded memory cell comprising: and Kajigaya discloses a backend TFT, the backend TFT being electrically connected to a frontend circuit, the gate electrode being electrically connected to a wordline and the source region being electrically connected to a bitline; and a capacitor including a first terminal electrically connected to the drain region, a second terminal, and a dielectric medium electrically separating the first and second terminals. (see para [33] and fig 1); and a capacitor including a first terminal electrically connected to the drain region (see para [0035] disclosing capacitor connection), a second terminal, and a dielectric medium electrically separating the first and second terminals (see elements 8 and 9 of min).
Yim, Min and Kajigaya are in the same or similar fields of endeavor. It would have been obvious to combine Yim, Min and Kajigaya. Yim, Min and Kajigaya may be combined by forming the device of Yim and Min in the arrange ment of Kajigaya. One having ordinary skill in the art would be motivated to combine Yim, Min and Kajigaya in order to form a memory cell, see paras [0033]-[0035]).
Regarding claim 41, Yim, Min and Kajigaya disclose the embedded memory cell of claim 40, wherein the frontend circuit comprises a wordline driver electrically connected to the wordline and a sense amplifier electrically connected to the bitline (see para [0042] disclosing power transistors).
Regarding claim 42, Yim, Min andKajigaya disclose the memory of claim 40, and further disclose an embedded memory comprising a plurality of wordlines extending in a first direction, a plurality of bitlines extending in a second direction crossing the first direction, and a plurality of embedded memory cells at crossing regions of the wordlines and the bitlines, the embedded memory cells including a first embedded memory cell and a second embedded memory cell, each of the first and second embedded memory cells having a structure of the embedded memory cell (of claim 40), with the wordline being a corresponding one of the wordlines and the bitline being a corresponding one of the bitlines. (see para  [0034] disclosing cell array, and arrangement of TFT’s as well know in the art)
Regarding cliam 43, Yim, Min and Kajigaya disclose the embedded memory of claim 42, wherein the frontend circuit comprises a plurality of wordline drivers electrically connected to the wordlines and a plurality of sense amplifiers electrically connected to the bitlines (see paras [0033]-[0034] disclosing sense amplifiers and cell arrays with wordlines and bitlines).

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44-45 are rejected under 35 U.S.C. §102 as being unpatentable over Yim.
Regarding claim 44, Yim discloses an integrated circuit (IC) structure comprising: a gate electrode (304); a gate dielectric on the gate electrode (see 306); a first region, a second region, and a third region, each comprising semiconductor material and being above and in direct contact with the gate dielectric (Left right and middle of 304, 306, 308), wherein the second region is directly between the first and third regions (middle in between left and right of 306/308), and the first and third regions each have a greater vertical thickness than the second region (middle is thinner because of 304);
a structure on the second region and comprising insulator material, such that at least a portion of the structure is between respective sidewalls of the first and third regions 316/314; and a source electrode 
Regarding claim 45, Yim discloses the IC structure of claim 44, wherein the first, second, and third regions are part of an active layer of a thin film transistor (see para [0043] disclosing active channel, tft).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813